DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1 (claims 1-12) in the reply filed on 10/20/2021 is acknowledged. Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species A2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021. 

Status of Claims
Claims 1-14 are pending in the application with claims 13-14 withdrawn. Claims 1-12 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are directed to a method of 

Patent Ineligible Subject Matter (Claims 1-11)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is 

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).

In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking 

If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation fail[s] to transform that abstract idea into a patent-eligible invention.” Id.

The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Claim 1 recites a series of steps, and, therefore, is a process. 

Step 2A, Prong One — Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.



As recited in claim 1, the method is accomplished by “utilizing obtained signal values to determine a present impedance of the at least one component during operation of the nuclear power plant” and “comparing the present impedance to a reference impedance.”

Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claim 1 falls within this grouping.

It is determined that the “utilizing obtained signal values to determine a present impedance of the at least one component during operation of the nuclear power plant” and “comparing the present impedance to a reference impedance” limitations recite mathematical relationships and mathematical calculations. Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” groupings. It is further determined that the “indicating degradation of the at least one component if the present impedance deviates from the reference impedance by a predetermined amount” limitation recites a computational operations outcome (mere post-solution activity) 

Furthermore, the “utilizing obtained signal values to determine a present impedance of the at least one component during operation of the nuclear power plant” and “comparing the present impedance to a reference impedance” as drafted, are processes that under the broadest reasonable interpretation cover computational operations and/or performance of the limitations in the human mind.

A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the groupings of abstract ideas set forth in the 2019 Guidance.

Therefore claim 1 recites an abstract idea. We proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.


Here, apart from the “utilizing obtained signal values to determine a present impedance of the at least one component during operation of the nuclear power plant,” “comparing the present impedance to a reference impedance,” and “indicating degradation of the at least one component if the present impedance deviates from the reference impedance by a predetermined amount,” the only additional elements that are recited in claim 1 are the “obtaining signal values from existing plant test points of at least one component of the control rod movement mechanism during operation of the nuclear power plant.”

This additional limitation is a mere data gathering limitation and is directed towards an insignificant pre-solution activity to the claimed process of determining and comparing a present impedance. Accordingly, this element does not integrate the judicial exception into a practical application of the exception.


Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

As set forth above it has been concluded that claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 

Applicant’s disclosure does not provide evidence that the additional elements recited in claim 1 is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).



The additional elements in claims 2 and 10-11 describe recording the present impedance over a length of time including one or more energy states and transitions between energy states and do not add anything significant to the parent claim because they are merely pre-solution activities that are only tangentially related to the invention because it was extremely well-known in the art to operate control rod movement mechanism components in different energy states, e.g., see US Patent No. 5,009,834 and US Publication No. 2012/0148007. Additionally, these limitations are also processes that under the broadest reasonable interpretation, cover performance of the limitations in the human mind. Similarly, claim 6 recites recording the determined impedances and claims 8 and 9 recite displaying the signal values, which, under the broadest reasonable interpretation, are processes that are post-solution activities and/or may be performed in the human mind, and therefore does not add anything significant to the invention as the claim merely recites another judicial exception of an abstract idea. The additional elements in claims 3-5 further define variables introduced in claim 1 and do not add anything significant to the invention except to further define variables or structures measured in the pre-solution activity of gathering data. The additional elements recited in claim 7 merely recite another pre-solution activity of gathering data 

Accordingly, claims 2-11 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Advanced Cable-Testing Techniques for Nuclear Power Plants” (“Hashemian”).

Regarding claim 1, Hashemian discloses a method of monitoring operation of a control rod movement mechanism of a nuclear power plant (p. 421; “the TDR method is useful for testing … control rod drive mechanism (CRDM) cables”), comprising:

utilizing obtained signal values to determine a present impedance of the at least one component during operation of the nuclear power plant (pp. 418, 419; “impedance measurement tests … which makes lumped parameter measurements of inductance (L) or capacitance (C), ac resistance, and dc resistance along the NPP’s cables (including connectors, splices, and other components,” “make impedance measurements (i.e., inductance L, capacitance C, and resistance R) along the cable”);
comparing the present impedance to a reference impedance (p. 418; “baseline data are gathered such that by comparison and interpretation, significant change from the baseline, indicating the effects of aging, may be monitored”; see Figs. 4-7); and
indicating degradation of the at least one component if the present impedance deviates from the reference impedance by a predetermined amount (pp. 419, 421; “Imbalances, mismatches, or unexpectedly high or low impedances between the cable leads indicate problems caused by cable degradation and aging, faulty connections and splices, or physical damage,” “any significant change in impedance along the cable will cause a reflection that will appear on the TDR signature”; see Figs. 4-7).
Regarding claim 3, Hashemian discloses the method of claim 1 and further discloses wherein the obtained signal values are voltage and current values (Fig. 3).

Regarding claim 4, Hashemian discloses the method of claim 1 and further discloses wherein the at least one component includes a coil, connector, cable, or any combination thereof in the rod movement mechanism (p. 421; “the TDR method is useful for testing … control rod drive mechanism (CRDM) cables”).

Regarding claim 5, Hashemian discloses the method of claim 1 and further discloses wherein the reference impedance corresponds to historical impedance measurements of the control rod movement mechanism during operation of the nuclear power plant (p. 418; “baseline data are gathered such that by comparison and interpretation, significant change from the baseline, indicating the effects of aging, may be monitored”; see Figs. 4-7; Hashemian discloses TDR signatures plot the amplitude of the signal vs. time, with changes in impedance causing a peak or valley in the amplitude with respect to the previously recorded/plotted amplitude). 

Regarding claim 6
Regarding claim 7, Hashemian discloses the method of claim 1 and further discloses the method further comprising measuring a resistance of the at least one component to determine a temperature of the at least one component (p. 419; “impedance measurements (i.e., inductance L, capacitance C, and resistance R”).

Regarding claim 8, Hashemian discloses the method of claim 1 and further discloses the method further comprising displaying one or more signal values associated with the at least one component on a graphical display (Figs. 4-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemian as applied to claims 1 and 3-8, in view of US Publication No. 2012/0148007 (“Allen”) further in view of “Detection and Mitigating Rod Drive Control System Degradation in Westinghouse PWRs” (“Gunther”).

Regarding claims 2 and 10-11, Hashemian discloses the method of claim 1 and further discloses wherein the present impedance is recorded over a length of time (Figs. 4-7), but does not disclose the length of time including one or more energy states and transitions between energy states of the at least one component.

Allen teaches (see Figs. 2, 5) operation of a control rod movement mechanism (40) of a nuclear power plant wherein at least one component (46, 48, 50) of the control rod movement mechanism undergoes one or more energy states and transitions between energy states including a fully energized state, a reduced state, an inactive state, or any combination thereof ([0028]-[0041]).  



Regarding claims 9, Hashemian discloses the method of claim 8 and further discloses wherein the displaying includes plotting the one or more signal values over a time period (Figs. 4-7), but does not disclose the time period including one or more energy states and transitions between energy states of the at least one component.

Allen teaches (see Figs. 2, 5) operation of a control rod movement mechanism (40) of a nuclear power plant wherein at least one component (46, 48, 50) of the control rod movement mechanism undergoes one or more energy states and transitions between energy states including a fully energized state, a reduced state, an inactive state, or any combination thereof ([0028]-[0041]). 



Regarding claim 12, Hashemian discloses the method of claim 1, but does not disclose wherein the determining, comparing, and indicating operations are performed on a lift coil, moveable gripper coil, and stationary gripper coil during six states of a rod withdrawal sequence.

Allen teaches (see Figs. 2, 5) operation of a control rod movement mechanism (40) of a nuclear power plant (10) including:
a first stage in which a stationary gripper coil (46) is energized at a reduced state, and a stationary gripper (44) is solely latched to a rod (20) ([0028]);
a second stage in which the stationary gripper coil is energized to a fully energized state, and a moveable gripper coil (48) is energized to the fully energized state to latch a moveable gripper (42) to the rod ([0029]);

a fourth stage in which a lift coil (50) is energized to the fully energized stage until the rod is lifted a predetermined distance ([0031]);
a fifth stage in which the lift coil is discharged to the reduced state until the stationary grip coil is energized to the fully energized state to latch the stationary grip to the rod ([0032]); and
a sixth stage in which the lift coil and moveable gripper coil are discharged to the inactive state, and the stationary grip coil is discharged to the reduced state ([0033]-[0034]).

	Gunther discloses that it is important to monitor and detect degradation of electrical and electronic components of control rod movement mechanisms including coils and cable and connector assemblies for coils in order to prevent instrument failures (pp. 6, 9). Hashemian further discloses its monitoring method “make[s] it possible to test entire cable circuits while they remain in operation” (p. 417). Thus, it would have been obvious to a POSA to have employed Hashemian’s monitoring method on the components of Allen’s control rod movement mechanism and operation method in order to mitigate degradation, as suggested by Gunther, with the advantage of being able to monitor the components without needing to stop operation, as disclosed by Hashemian. 


Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM - 5:00PM EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.






/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646